       Case 2:20-cv-00384-DMC Document 24 Filed 07/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GILBERT,                                  No. 2:20-CV-0384-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    C. HEARN,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendant’s unopposed motion to compel. See

19   ECF No. 20.

20                  The purpose of discovery is to "remove surprise from trial preparation so the

21   parties can obtain evidence necessary to evaluate and resolve their dispute." United States v.

22   Chapman Univ., 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted). Rule

23   26(b)(1) of the Federal Rules of Civil Procedure offers guidance on the scope of discovery

24   permitted:

25                  Parties may obtain discovery regarding any nonprivileged information that
                    is relevant to any party's claim or defense and proportional to the needs of
26                  the case, considering the importance of the issues at stake in the action, the
                    amount in controversy, the parties' relative access to relevant information,
27                  the parties' resources, the importance of the discovery in resolving the
                    issues, and whether the burden or expense of the proposed discovery
28                  outweighs its likely benefit. Information within this scope of discovery
                                                         1
       Case 2:20-cv-00384-DMC Document 24 Filed 07/29/21 Page 2 of 3


 1                  need not be admissible in evidence to be discoverable.

 2                  Fed. R. Civ. P. 26(b)(1).

 3                  Under Rule 37 of the Federal Rules of Civil Procedure, "a party seeking discovery

 4   may move for an order compelling an answer, designation, production, or inspection." Fed. R.

 5   Civ. P. 37(a)(3)(B). The court may order a party to provide further responses to an "evasive or

 6   incomplete disclosure, answer, or response." Fed. R. Civ. P. 37(a)(4). "District courts have 'broad

 7   discretion to manage discovery and to control the course of litigation under Federal Rule of Civil

 8   Procedure 16.'" Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v.

 9   Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).

10                  The party moving to compel bears the burden of informing the court (1) which

11   discovery requests are the subject of the motion to compel, (2) which of the responses are

12   disputed, (3) why the party believes the response is deficient, (4) why any objections are not

13   justified, and (5) why the information sought through discovery is relevant to the prosecution of

14   this action. McCoy v. Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 U.S. Dist. LEXIS 75435, 2016

15   WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v. Cambra, No. 1:02-cv-5646-AWI-SMS PC,

16   2008 U.S. Dist. LEXIS 24418, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

17                  "Relevance for purposes of discovery is defined very broadly." Garneau v. City of

18   Seattle, 147 F.3d 802, 812 (9th Cir. 1998). "The party seeking to compel discovery has the burden

19   of establishing that its request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter,

20   the party opposing discovery has the burden of showing that the discovery should be prohibited,

21   and the burden of clarifying, explaining or supporting its objections." Bryant v. Ochoa, No.

22   07cv200 JM (PCL), 2009 U.S. Dist. LEXIS 42339, 2009 WL 1390794, at *1 (S.D. Cal. May 14,

23   2009) (internal citation omitted).

24                  In this case, Defendant served interrogatories and requests for production of

25   documents on March 17, 2021. See ECF No. 20-2, Exhibits A and B. To date, Plaintiff has

26   failed to serve any responses whatsoever. See id. at 2. The Court has reviewed the

27   interrogatories and requests for production served by Defendant and finds that they seek relevant

28   discovery. Given Plaintiff’s failure to serve responses or oppose Defendant’s motion,
                                                        2
       Case 2:20-cv-00384-DMC Document 24 Filed 07/29/21 Page 3 of 3


 1   Defendant’s motion will be granted.

 2                   Accordingly, IT IS HEREBY ORDERED that:

 3                   1.        Defendant’s unopposed motion to compel, ECF No. 20, is granted;

 4                   2.        Plaintiff shall serve written responses to Defendant’s interrogatories and

 5   requests for production, without objection, and provide responsive documents, within 30 days of

 6   the date of this order;

 7                   3.        Plaintiff is cautioned that failure to comply with this order may result in

 8   dismissal of the entire action;

 9                   4.        Except to the extent a further motion to compel may be necessary

10   following service of Plaintiff’s responses, discovery is closed; and

11                   5.        The Court sua sponte extends the dispositive motions filing deadline to

12   January 10, 2022.

13

14   Dated: July 29, 2021
                                                               ____________________________________
15                                                             DENNIS M. COTA
16                                                             UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
